—In an action to recover damages for medical malpractice, etc., the plaintiffs appeal from an order of the Supreme Court, Orange County (Peter C. Patsalos, J.), dated June 12, 2000, which granted the motion of the defendants Muriel Kaiser and Horton Memorial Hospital for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is reversed, on the law, with costs, the motion is denied, and the complaint is reinstated insofar as asserted against the respondents.
There is a triable issue of fact as to whether the plaintiff Heidi Weber’s bedrails were in the raised position, thereby requiring the denial of the respondents’ motion for summary judgment dismissing the complaint insofar as asserted against them (see, CPLR 3212; see generally, Alvarez v Prospect Hosp., 68 NY2d 320). O’Brien, J. P., Krausman, Florio and Luciano, JJ., concur.